DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilermo et al., US 2008/0004883 (previously cited in IDS filed 6/28/2019 and hereafter Vilermo), in view of Herre et al., “Combined Stereo Coding” (previously cited and hereafter Herre), and further in view of Herre et al., “The Reference Model Architecture for MPEG Spatial Audio Coding” (hereafter the Reference Model).
claim 1, Vilermo teaches a scalable audio coding (see Vilermo, abstract).  In the encoder, Vilermo teaches a mono/stereo extracting unit to generate a mid and side channel (e.g., an M/S encoder) (see Vilermo, ¶ 0031, 0036-0037, and 0063, figure 1, layers 1 and 4, and figure 4, unit 406).  In particular, Vilermo teaches that the scalable encoding can use a combination of low-frequency bands, bandwidth extensions of these low-frequency bands, and parametric stereo coding to reduce the necessary bandwidth for an encoded stereo signal (see Vilermo, ¶ 0029-0038, figure 1, layers 1-5, ¶ 0063-0067, and figure 4, units 402-432).  Vilermo teaches that layer 1 is the lower frequencies of the mid channel (i.e., the 0-8 kHz band of the L+R signal) and layer 2 is a bandwidth extension (BWE) of layer 1 (i.e., parametric information to extend the bandwidth of the mid channel) (see Vilermo, ¶ 0032, 0034, 0037, and 0063-0065, and figure 4, units 402-418).  Additionally, Layer 2 and/or layer 5 are used for extending the bandwidth of the mono or stereo audio signal (see Vilermo, ¶ 0034 and 0038).  Layer 3 is a parametric stereo coding for the combination of layers 1 and 2, and layer 3 is divided into two layers, where a first sublayer creates stereo for low frequencies (i.e., layer 1) and the second sublayer creates stereo for high frequencies (i.e., layer 2) (see Vilermo, ¶ 0031, 0035, 0038, 0055, and 0066, and figure 4, units 420-426).  Layer 4 is the lower frequencies of the side channel (i.e., the 0-8 kHz band of the L-R signal), where the combination of layers 1 and 4 represents the lower frequencies of the Mid-Side (M/S) input signal (see Vilermo, ¶ 0036-0038, 0064, and 0067, figure 1, layers 1 and 4, and figure 4, units 406, 408-412, and 428-432).  Vilermo clearly teaches sending these layers together in some combination, such as sending layers 1 through 3, or sending layers 1, 2, 4, and 5 together, etc., and further suggests sending all lower layers, such as layers 1 through 5, for error concealment, such as allowing a bandwidth extended stereo version of the original input to be decoded (i.e., layers 1, 4, and 5) and when error concealment is needed a bandwidth extended pseudo-stereo version of the original is decoded (i.e., layers 1 through 3) (see Vilermo, ¶ 0038 and 0051).  However, Vilermo does not appear to teach “a 
Herre teaches joint stereo coding techniques for low bitrate coding of audio signals and methods for avoiding coding artifacts (see Herre, abstract).  In particular, Herre also teaches M/S stereo coding and teaches that normal (dual channel or L/R) coding is used to improve noise masking when the left and right channels are mainly independent, whereas M/S coding is used otherwise (see Herre, p. 3, section “M/S Stereo Coding”, and p. 5, section “Coding of two dissimilar signals”).  Herre also teaches that MPEG layer III has an M/S stereo coding part that utilizes the adaptive L/R <-> M/S coding algorithm to avoid coding artifacts based on the independence/dependence of the left and right input signals (see Herre, pp. 6-7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vilermo with the MPEG layer III adaptive L/R and M/S coding to improve the masking of noise in the encoded/decoded signal (see Herre, p. 5, section “Coding of two dissimilar signals”).  Therefore, the combination of Vilermo and Herre makes obvious the feature where the system analyzes the stereo audio signal and selects one of the L/R or M/S encoded representations, because Vilermo teaches and/or suggests sending at least an M/S encoded layer(s) that is able to fall back to a pseudo-stereo layer for error concealment and Herre makes obvious that the M/S encoded layer is a L/R or M/S encoded layer according to an analysis of the input signal’s characteristics (see Vilermo, ¶ 0038 and 0051 in view of Herre, pp. 6-7).
In the combination, Vilermo mentions residual signals representing parametric errors in a reference model RM0 (see Vilermo, ¶ 0006 and 0031).  However, Vilermo does not appear to teach that a downmixer creates “the residual signal indicating an error associated with representing the stereo audio signal by the downmix signal and the one or more stereo parameters”.
The Reference Model discloses parametric coding of multi-channel audio signals (see the Reference Model, abstract).  In particular, the Reference Model teaches the RM0 spatial encoder, where 
“An encoder system for encoding a stereo audio signal having an original left channel and an original right channel, the encoder system comprising:
a parameter estimator for determining one or more stereo parameters based on the stereo audio signal, the one or more stereo parameters describing a stereo image of the stereo audio signal;” (see Vilermo, ¶ 0031, 0035-0036, 0055, and 0066, and figure 4, units 420-426, where a parametric stereo coder determines stereo parameters to allow decoding of a low bitrate stereo signal when the encoded layer 3 is combined with layers 1 and/or 2);

“a downmixer for generating a downmix signal and a residual signal based on the stereo audio signal, the residual signal indicating an error associated with representing the stereo audio signal by the downmix signal and the one or more stereo parameters, wherein the residual signal covers only a part of an audio frequency range of the stereo signal;” (see Vilermo, ¶ 0006-0007, 0031, 0034-0037, 0063-0064, and 0067, and figure 4, units 402-412 and 428-432, where layer 1 comprises a mid channel is a downmix channel, and layer 3 is a PS layer covering only high frequency ranges when the side channel of layer 4 is used to transmit the side channel corresponding to the frequency range of layer 1; further see the Reference Model, p. 6, section “4.3.1. OTT element”, and p. 10, section “4.7.2. Residual Coding”, where it is obvious to transmit the downmix channel, side channel, and stereo parameters for a PS layer, where the side channel represents the error associated with representing the stereo audio signal by the downmix signal and the one or more stereo parameters); 

“a selector that analyzes the stereo audio signal and selects: 


“a high frequency reconstruction encoder for generating high frequency reconstruction parameters, the high frequency reconstruction parameters including a spectral envelope of a high band portion of the original left channel and the original right channel; and” (see Vilermo, ¶ 0032, 0034, and 0065, and figure 4, units 414-418, where BWE, such as spectral band replication (SBR) is used to encode high frequency reconstruction parameters to extend the bandwidth of the downmix channel); and

“a bitstream generator for creating an audio bitstream containing a coded representation of the stereo audio signal, the one or more stereo parameters, and the high frequency reconstruction parameters” (see Vilermo, ¶ 0038, 0051, and 0072, where a combining unit combines the base layer, or layer 1, with the other enhancement layers, or at least layers 2 through 5 in view of the Reference Model, p. 6, section “4.3.1. OTT element”, and p. 10, section “4.7.2. Residual Coding”, where it is obvious to use a PS layer that transmits the downmix signal and stereo parameters or the combination of the downmix signal, stereo parameters, and the residual signal indicating an error associated with representing the stereo audio signal by the downmix signal and the one or more stereo parameters). 

Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “encoder system of claim 1 wherein the selector analyzes by determining which stereo coding mode would more efficiently code the stereo audio signal.” (see Herre, pp. 6-7, section “Detection of coding mode and perceptual requirements”, where the Perceptual Entropy (PE) is an estimate to calculate the minimum amount of information that has to be transmitted, the PE is used to estimate the required bitrate of L/R and M/S coding versions of each block of data, and then the coding scheme that provides the minimum bitrate is selected).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “encoder system of claim 1 wherein the selector analyzes by applying both mid/siding stereo coding and left/right stereo coding and selecting the stereo coding mode based on an estimated entropy for each stereo coding mode.” (see Herre, pp. 6-7, section “Detection of coding mode and perceptual requirements”, where the Perceptual Entropy (PE) is used to select the stereo coding mode).
claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “encoder system of claim 1 wherein the stereo parameters are time and/or frequency variant.” (see Vilermo, ¶ 0032, where conventional audio coding techniques, such as mp3 or MPEG 1 layer 3, is an obvious choice for encoding the downmix channel, and further see Herre, pp. 1-3, sections “Joint Stereo Coding of Audio Signals” and “Intensity Stereo Coding” and figure 1, which teaches a few aspects of an mp3, or MPEG 1 layer III, encoder, such as joint coding and intensity stereo (IS) coding, where a filterbank analyzes the stereo signal in many subbands, and further see Herre, pp. 6-8, sections “Detection of coding mode and perceptual requirements”, “Utilization of stereo irrelevancy”, and “Layer III Intensity Stereo Coding”, which further teaches the use of L/R and M/S switching with the use of stereo irrelevancy information in an M/S mode, such that it makes obvious the encoder system that chooses L/R or M/S stereo coding for each data block; the L/R or M/S stereo coding decision shows that the stereo parameters, such as the scaling information in IS coding and/or the stereo irrelevancy information in M/S coding, is time variant based on the data block decisions, and furthermore the stereo parameters are also shown to be frequency variant because they are calculated for each of the subbands).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the encoder system of claim 1 as shown above, and likewise makes obvious:
“A method for encoding a stereo audio signal having an original left channel and an original right channel, the method comprising: 
determining one or more stereo parameters based on the stereo audio signal, the one or more stereo parameters describing a stereo image of the stereo audio signal;” (see Vilermo, ¶ 0031, 0035-0036, 0055, and 0066, and figure 4, units 420-426, where a parametric stereo coder determines stereo parameters to allow decoding of a low bitrate stereo signal when the encoded layer 3 is combined with layers 1, 2, and/or 4);

 “generating a downmix signal and a residual signal based on the stereo audio signal, the residual signal indicating an error associated with representing the stereo audio signal by the downmix signal and the one or more stereo parameters, wherein the residual signal covers only a part of an audio frequency range of the stereo signal;” (see Vilermo, ¶ 0006-0007, 0031, 0034-0037, 0063-0064, and 0067, and figure 4, units 402-412 and 428-432, where layer 1 comprises a mid channel is a downmix channel, and layer 3 is a PS layer covering only high frequency ranges when the side channel of layer 4 is 

“analyzing the stereo audio signal and selecting, based on the analyzing: 
left/right perceptual encoding, or mid/side perceptual encoding, in a time variant manner;” (see Vilermo, figure 4, unit 406 in view of Herre, pp. 6-7, section “Detection of coding mode and perceptual requirements”, where Herre makes obvious to switch M/S coding to L/R, or vice-versa, by analyzing a block of data, such that each block of data is either coded in an M/S perceptual coding or an L/R perceptual coding according to MPEG 1 Layer 3); 

“generating high frequency reconstruction parameters, the high frequency reconstruction parameters including a spectral envelope of a high band portion of the original left channel and the original right channel; and” (see Vilermo, ¶ 0032, 0034, and 0065, and figure 4, units 414-418, where BWE, such as spectral band replication (SBR) is used to encode high frequency reconstruction parameters to extend the bandwidth of the downmix channel); and

“generating an audio bitstream containing a coded representation of the stereo audio signal, the one or more stereo parameters, and the high frequency reconstruction parameters.” (see Vilermo, ¶ 0038, 0051, and 0072, where a combining unit combines the base layer, or layer 1, with the other enhancement layers, or at least layers 2 through 5 in view of the Reference Model, p. 6, section “4.3.1. OTT element”, and p. 10, section “4.7.2. Residual Coding”, where it is obvious to use a PS layer that transmits the downmix signal and stereo parameters or the combination of the downmix signal, stereo parameters, and the residual signal indicating an error associated with representing the stereo audio signal by the downmix signal and the one or more stereo parameters).

Regarding claim 6, see the preceding rejection with respect to claim 5 above.  The combination makes obvious the “method of claim 5 wherein the analyzing includes determining which stereo coding mode would more efficiently code the stereo audio signal.” (see Herre, pp. 6-7, section “Detection of coding mode and perceptual requirements”, where the Perceptual Entropy (PE) is an estimate to calculate the minimum amount of information that has to be transmitted, the PE is used to estimate the required bitrate of L/R and M/S coding versions of each block of data, and then the coding scheme that provides the minimum bitrate is selected).
Regarding claim 7, see the preceding rejection with respect to claim 5 above.  The combination makes obvious the “method of claim 5 wherein the analyzing includes applying both mid/siding stereo coding and left/right stereo coding and selecting the stereo coding mode based on an estimated entropy 
Regarding claim 8, see the preceding rejection with respect to claim 5 above.  The combination makes obvious the “method of claim 5 wherein the stereo parameters are time and/or frequency variant.” (see Vilermo, ¶ 0032, where conventional audio coding techniques, such as mp3 or MPEG 1 layer 3, is an obvious choice for encoding the downmix channel, and further see Herre, pp. 1-3, sections “Joint Stereo Coding of Audio Signals” and “Intensity Stereo Coding” and figure 1, which teaches a few aspects of an mp3, or MPEG 1 layer III, encoder, such as joint coding and intensity stereo (IS) coding, where a filterbank analyzes the stereo signal in many subbands, and further see Herre, pp. 6-8, sections “Detection of coding mode and perceptual requirements”, “Utilization of stereo irrelevancy”, and “Layer III Intensity Stereo Coding”, which further teaches the use of L/R and M/S switching with the use of stereo irrelevancy information in an M/S mode, such that it makes obvious the encoder system that chooses L/R or M/S stereo coding for each data block; the L/R or M/S stereo coding decision shows that the stereo parameters, such as the scaling information in IS coding and/or the stereo irrelevancy information in M/S coding, is time variant based on the data block decisions, and furthermore the stereo parameters are also shown to be frequency variant because they are calculated for each of the subbands).
Regarding claim 9, see the preceding rejection with respect to claim 5 above.  The combination makes obvious “[a] non-transitory computer readable medium comprising instructions that when executed by a processor cause the processor to perform the method of claim 5.” (see Vilermo, ¶ 0079-0080, where it is obvious to use a non-transitory computer readable medium, such as a hard disk or CD-ROM disc, comprising instructions that when executed perform the method of claim 5, where the combination of Vilermo, Herre, and the Reference Model makes obvious the features of the method as shown above with respect to claim 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Villemoes et al., US 2006/0233379 (previously cited), discloses an adaptive residual audio coding for stereo signals and other multichannel signals (see abstract and figures 1-8);
Ferris et al., US 2004/0186735 (previously cited in the IDS filed 6/28/2019), discloses an MPEG 1 layer II encoder (see abstract); 
Myburg et al., US 7,835,918 (previously cited in the IDS filed 6/28/2019), discloses a parametric encoder and decoder with a residual signal (see abstract); 
Van De Par et al., US 2005/0078832 previously (cited in the IDS filed 6/28/2019), discloses a method of parametric audio coding, and two different joint-stereo techniques of coding, wherein frequency invariant coding, such as mid-side coding and frequency variant coding, such as intensity-stereo coding is used in the MPEG-2 standard (see abstract and ¶ 0004); 
Lindblom, US 2006/0190247 (previously cited in the IDS filed 6/28/2019), discloses a near-transparent multi-channel encoder, where the encoder has a downmixer, a parameter estimator, multiple perceptual encoders, and a bitstream generator (see abstract, ¶ 0054-0055, and figure 3, units 18 and 30-33); and
Baumgarte et al., US 2003/0236583 A1 (previously cited and hereafter Baumgarte), teaches hybrid multi-channel coding/decoding techniques for audio signals, where the hybrid techniques use binaural cue coding (BCC) techniques that may or may not be transmitted (see Baumgarte, abstract and ¶ 0034 and 0035).  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Daniel R Sellers/               Examiner, Art Unit 2653   
/FAN S TSANG/               Supervisory Patent Examiner, Art Unit 2653